Citation Nr: 0946699	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945, and has additional service in the National 
Guard from September 1957 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  An October 2006 rating 
decision granted the Veteran's claim of entitlement to 
service connection for PTSD and assigned the same an initial 
30 percent disability rating, effective April 26, 2006.  A 
September 2007 rating decision continued the 30 percent 
disability rating assigned to the Veteran's PTSD and denied 
the Veteran's claim of entitlement to a TDIU.  By a June 2008 
rating decision, the RO assigned an initial 50 percent 
disability rating to the Veteran's PTSD, effective April 26, 
2006.  As the 50-percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since April 26, 2006, the effective date of service 
connection, the Veteran's service-connected PTSD has not been 
productive of symptoms which produce occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.

2.  The Veteran is service-connected for obstructive sleep 
apnea, evaluated as 50 percent disabling; PTSD, evaluated as 
50 percent disabling; tinnitus, evaluated as 10 percent 
disabling; residuals, fracture, nose, evaluated as 
noncompensably disabling; and bilateral hearing loss, 
evaluated as noncompensably disabling.  As of April 26, 2006, 
the Veteran's combined evaluation for compensation was 80 
percent.

3.  There is no probative evidence of record indicating that 
the Veteran's service-connected disabilities are shown to be 
of such severity so as to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD have not been met 
since April 26, 2006, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 
4.130, DC 9411 (2009).

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 
4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim for an initial disability rating in 
excess of 50 percent for PTSD arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Once service connection is granted, the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As to VA's duty to 
assist, VA afforded the Veteran VA psychiatric evaluations in 
September 2006 and July 2007.  All identified and authorized 
post-service treatment records available and relevant have 
been requested or obtained.  Accordingly, the Board finds 
that VA satisfied its duties to notify and assist the Veteran 
in this case, as to the issue of entitlement to an initial 
disability rating in excess of 50 percent for PTSD.

As to the issue of entitlement to a TDIU, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A.§ 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits. 

Relevant to the Veteran's claim of entitlement to a TDIU, he 
was provided a VCAA letter in July 2007 sent prior to the 
initial unfavorable AOJ decision issued in September 2007, 
that advised him of the evidence and information necessary to 
substantiate his claim, his and VA's respective duties in 
obtaining evidence in support of such claim, and the evidence 
and information necessary to establish a disability rating 
and an effective date.  

Relevant to the duty to assist, VA treatment and any 
identified and authorized private medical records have been 
obtained and considered.  At the time of the Veteran's 
February 2009 hearing before the Board, the Veteran requested 
that the record be kept open for sixty days in order for him 
to submit a letter from his physician as to his employment 
abilities and his service-connected disabilities.  The Board 
notes that, to date, such letter was not received.  However, 
a letter from the Veteran's private physician, received in 
November 2007, is already of record and provides information 
identical to that described by the Veteran at the February 
2009 hearing.  The Veteran has not identified any additional, 
outstanding records necessary to decide his pending appeal.  

Further, VA has a duty to obtain a medical examination if the 
evidence establishes: (1) a current disability or persistent 
or recurrent symptoms of a disability; (2) an in-service 
event, injury, or disease; and (3) the current disability may 
be associated with the in-service event, but (4) there is 
insufficient evidence to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, while the Veteran is service connected 
for a number of disabilities, there is no probative evidence 
of record to indicate that such prevent him from maintaining 
employment.  Thus, there is sufficient evidence to make a 
decision on the claim and a VA examination is not warranted.

Thus, the Board finds that VA has fully satisfied the duty to 
assist. In the circumstances of this case, additional efforts 
to assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim of 
entitlement to a TDIU.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411, effective April 26, 2006.  The Veteran seeks 
an initial disability rating in excess of 50 percent for his 
PTSD.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Vet Center treatment records dated in April 2005 indicate 
that the Veteran complained of depression, a short temper, 
sleep problems to include nightmares and night sweats, daily 
intrusive thoughts, and an exaggerated startle response.  
Mental status examination revealed that the Veteran was 
neatly groomed, friendly, cooperative, and alert and oriented 
in all spheres.  The Veteran demonstrated average 
intelligence, normal memory, good judgment, and low energy.  
The Veteran denied suicidal or homicidal ideation, 
hallucinations, or disorganized thinking.  

VA treatment records dated in August 2005 indicate that the 
Veteran reported as a self-referral for an evaluation of 
PTSD.  The Veteran reported that he experienced troubling 
memories since he returned from service.  The Veteran 
reported that he woke up with night sweats, but that he 
didn't remember his dreams.  The Veteran reported that he 
felt emotionally upset and a "little bit shaky" when he 
thought about his service, but denied any significant panic 
symptoms.  The Veteran reported that he avoided talking to 
people about war and his military experience.  The Veteran 
reported that he was particularly bothered by news of the 
current war.  The Veteran reported problems with 
concentration and memory.  The Veteran reported that he was 
easily startled and hypervigilant, and had mild to moderate 
irritability, and subsequent guilt, directed at his wife and 
her health conditions, to include Alzheimer's.

Mental status examination in August 2005 revealed that the 
Veteran was casually dressed, cooperative, and friendly.  The 
Veteran reported that his mood was alright.  The Veteran 
maintained good eye contact, and demonstrated a full affect, 
linear and logical thought processes, and thought content 
without suicidal or homicidal ideation, hallucinations, or 
psychotic symptoms.  

In August 2005, the treatment provider provisionally 
diagnosed the Veteran with PTSD, opined that his symptoms 
were moderate at worst, and assigned the Veteran a GAF score 
of 51.  The treatment provider opined that the Veteran's 
complaints as to problems with concentration and memory were 
typical for his age and did not sound to be severe enough to 
be dementia.

VA treatment records dated in June 2006 indicate that the 
Veteran reported that he was not interested in any type of 
treatment for PTSD, and that he currently sought treatment 
because he needed to be followed in relation to his claim of 
entitlement to service connection.  The Veteran reported that 
he still had a lot of problems getting emotionally upset when 
he thought about his experiences during service, including 
the deaths of several people close to him. 

On VA psychiatric evaluation in September 2006, the Veteran 
reported that he did not take any psychotropic medication.  
The Veteran reported that he was doing "fair" and that he 
just thought about things that happened during the war, 
including his brother's death.  The Veteran reported 
nightmares, once or twice weekly.  The Veteran reported that 
he woke up freezing and that it took a long time to get back 
to sleep.  The Veteran reported that he slept five or six 
hours nightly.  The Veteran reported that he experienced 
intrusive thoughts and was startled by loud noises.  The 
Veteran reported that he was upset by the war movies he 
watches.  The Veteran reported that he didn't go out to eat 
very often and if he did, he sat with his back to the wall.  
The Veteran reported that he only went to large stores 
occasionally, and tried to get in and out quickly.  The 
Veteran reported that he had been married to his wife for 59 
years and that they are close and get along fine.  The 
Veteran reported that he worked for approximately 18 years 
doing maintenance at a community center.  The Veteran spends 
most of his time at his home or at his son's dairy farm.  The 
Veteran reported that he visits with people he knows at a 
local grocery store.  

Mental status examination in September 2006 revealed that the 
Veteran was casually groomed, alert and oriented in all 
spheres, fully cooperative, and expressed speech of normal 
rate and rhythm.  The Veteran did display some dysphoria.  
The Veteran demonstrated a mildly depressed mood, and an 
affect appropriate to content.  The Veteran demonstrated 
adequate insight and judgment, grossly intact memory, and 
logical and tight thought processes and associations, without 
confusion or loosening of associations.  The Veteran denied 
suicidal or homicidal ideations and hallucinations, and there 
was no delusional material noted. 

In September 2006, the VA examiner diagnosed the Veteran with 
PTSD, chronic.  The VA examiner assigned the Veteran a GAF 
score of 47.  The examiners opined that the Veteran's 
symptoms were moderate to severe and have persisted for 
years.  The examiner reported that no impairments in thought 
processes or communication were noted, and opined that the 
Veteran's symptoms didn't preclude employment.  

On VA psychiatric evaluation in July 2007, the Veteran 
reported that his condition had not changed significantly 
since the time of his last VA examination.  The Veteran 
described his nightmares and reported that he generally got 
seven or eight hours of sleep each night.  The Veteran 
reported that he misses work, and most often watches TV, sits 
around the house, or visits his sons.

Mental status examination in July 2007 revealed results 
basically unchanged since mental status examination in 
September 2006. 

In July 2007, the VA examiner diagnosed the Veteran with 
PTSD, chronic.  The VA examiner assigned the Veteran a GAF 
score of 47.  The examiner reported that no gross impairments 
in social functioning, thought processes, or communication 
were noted, and opined that the Veteran's symptoms didn't 
preclude employment or the activities of daily living.  

At the time of the Veteran's hearing before the Board in 
February 2009, he asserted that he lived too far away from VA 
facilities to obtain mental health treatment, and that 
traveling to VA facilities left him too weak.  The Veteran 
answered in the affirmative when his representative asked him 
if he felt irritable, experienced daily thoughts about his 
service, sleep problems, periods of violence, difficulty 
remembering names or to do simple tasks, daily 
disorientation, daily panic attacks, frequent depression, and 
suicidal thoughts.  The Veteran reported that he didn't 
socialize that often due to his wife's disabilities.  When 
asked by his representative if the Veteran attributed any 
part of his lack of socializing to PTSD, the Veteran answered 
in the affirmative.  The Veteran also reported that he has 
had a good life with his wife, and that they have two fine 
boys, three grandchildren, and two great-grandchildren.  

The September 2006 and July 2007 VA psychiatric evaluations 
assigned the Veteran GAF scores of 47.  During one instance 
of VA treatment, the provider assigned a GAF score of 51.  No 
other GAF scores are of record.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The Board notes that during two VA psychiatric evaluations, 
the Veteran was assigned a GAF score of 47, indicating 
serious symptoms or serious impairment in social, 
occupational, of school functioning.  During one instance of 
treatment, the Veteran was assigned a GAF score of 51, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  However, the 
evidence of record does not describe serious symptoms such as 
suicidal ideation, severe obsessional rituals, or legal 
problems.  At the time of the two VA psychiatric evaluations, 
the Veteran reported an exaggerated startle response and 
hypervigilance, intrusive thoughts, social isolation, and 
nightmares.  However, the Veteran also reported that he had 
been married for numerous years and spent time with his adult 
sons.  The Veteran also reported that he visits with people 
he knows.

While the Veteran, at the time of his February 2009 hearing 
before the Board, has indicated that he experienced 
irritability, including periods of violence, was frequently 
depressed, and didn't socialize often, it appears that he 
does have significant social contacts, in the sense that he 
has been able to establish and maintain effective 
relationships with his immediate family and people he knows.  

Also, while the Veteran responded in the affirmative to his 
representative's questions as to experiencing daily 
disorientation, daily panic, trouble remembering names or to 
do simple tasks, and occasional suicidal thoughts, such 
symptoms were not described during VA treatment or VA 
psychiatric evaluation and there is no clinical evidence of 
record indicating that mental status examination revealed 
disorganized or delusional thinking, abnormal speech, loose 
associations or illogical thought processes, memory loss, or 
a judgment deficit.  

Further, there is no evidence that the Veteran's symptoms of 
PTSD are indicative of a serious deficit in his occupational 
abilities.  The Veteran reported, during his hearing before 
the Board, that he retired after approximately 20 years of 
employment due to his age.  The Board notes that during the 
hearing, after the Veteran reported that he retired due to 
his age, he responded in the affirmative when his 
representative asked him if his PTSD played a part in his 
retirement.  Significantly, at the time of his September 2006 
and July 2007 VA psychiatric evaluations, no impairments 
precluding employment were found.  

While the Veteran may experience exacerbations of his 
symptoms, his symptoms overall appear to be no more than 
moderately severe.  In any event, the emphasis in psychiatric 
ratings is not solely on social impairment, but rather 
includes an evaluation of how the mental disorder interferes 
with the ability to work.  38 C.F.R. § 4.126 (2009).  Here, 
there is no indication that the Veteran's PTSD overall has 
interfered with his ability to work beyond that contemplated 
by the 50 percent rating criteria.  There is no evidence that 
symptomatology of the Veteran's PTSD includes suicidal 
ideation; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; obsessional rituals which interfere with routine 
activities; or neglect of personal appearance and hygiene.  
Also, there is no evidence of a disorder in judgment, thought 
process or content, spatial orientation, or psychotic 
symptoms.  These factors indicate that since April 26, 2006, 
the effective date of service connection, the Veteran has not 
been seriously occupationally and socially impaired.  As 
such, the Board finds that an evaluation in excess of 50 
percent is not warranted.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's PTSD; 
however, the Board finds that his symptomatology has been 
stable throughout the appeal period.  Therefore, assigning 
staged ratings for such disability is not warranted.  As the 
preponderance of the evidence is against the claim of 
entitlement to an initial disability rating in excess of 50 
percent for PTSD, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R.        § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  In this case, 
there has been no assertion or showing by the appellant that 
his PTSD has necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
PTSD has interfered with his employability, the evidence of 
record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  In this case, however, the issue of entitlement to a 
TDIU has already been perfected and is before the Board.  



TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R.           § 4.16(a) (2009).  
The relevant issue is not whether the veteran is unemployed 
or has difficulty obtaining employment, but whether the 
veteran can perform the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one disability, 
the disability is rated at 60 percent or more, or where, if 
there are two or more disabilities, at least one disability 
is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. § 4.16(b).  
The Board does not have the authority to assign an 
extraschedular TDIU in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The Veteran has the following service-connected disabilities: 
obstructive sleep apnea, evaluated as 50 percent disabling, 
effective April 26, 20006; PTSD, evaluated as 50 percent 
disabling, effective April 26, 2006; tinnitus, evaluated as 
10 percent disabling, effective August 25, 2004; residuals, 
fracture, nose, evaluated as noncompensably disabling, 
effective April 9, 1963; and bilateral hearing loss, 
evaluated as 20 percent disabling, effective August 25, 2004, 
and evaluated as noncompensably disabling, effective August 
1, 2008.  As of April 26, 2006, the Veteran's combined 
evaluation for compensation was 80 percent.

As discussed above, entitlement to a TDIU requires that, if 
there are two or more disabilities, at least one disability 
is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  As the Veteran's service-connected 
obstructive sleep apnea and PTSD are each rated as 50 percent 
disabling, and his combined evaluation for compensation is 80 
percent, he meets the percentage requirements of 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(a).  The question, therefore, 
becomes whether the evidence shows that the Veteran is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities alone.

According to the Veteran's Application for Increased 
Compensation Based on Unemployability dated in June 2007, he 
indicated that his service-connected nose and knee 
conditions, as well as his PTSD, preclude him from securing 
or following any substantially gainful occupation.  On his 
application, the Veteran reported that he completed four 
years of high school.  He also stated that he worked full-
time as a maintenance janitor from 1989 to 1994.  The Veteran 
indicated that he became too disabled to work in 1994.  The 
Veteran reported that he had not tried to obtain employment, 
nor had he obtained any education or training, since he 
became too disabled to work.  

The Board notes that RO rating decisions of record indicate 
that service connection is not in effect for a left knee 
condition; Osgood-Schlatter's disease, right knee; right knee 
injury; breathing problem associated with residuals, 
fracture, nose; benign positional vertigo; degenerative 
arthritis, bilateral shoulders and bilateral knees; 
osteoarthritis, lumbar spine and bilateral hands; irritable 
bowel syndrome with diverticulosis; and right ear drum 
injury.  Also, VA treatment records indicate that the Veteran 
is not service-connected for a number of conditions for which 
he has been treated, to include hyperlipidemia; lung cancer; 
gastrointestinal reflux disease; benign prostate hypertrophy; 
coronary disease; and hypertension.

The Veteran's private physician submitted a letter, received 
in November 2007.  The physician opined that the Veteran is 
unable to hold gainful employment due to his PTSD and sleep 
apnea. 

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

While the Veteran's private physician opined that the Veteran 
is unable to hold gainful employment due to his PTSD and 
sleep apnea, the physician didn't provide a rationale or 
supporting data for his opinion.  The physician's letter 
didn't indicate that the physician considered the Veteran's 
non-service connected disabilities, specifically his 
bilateral knee conditions.  Thus, the Board finds that the 
opinion has no probative value.  The Court has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

In this case, it is significant that the Veteran asserted, in 
his June 2007 claim of entitlement to a TDIU, that his nose 
and knee conditions, as well as his PTSD, preclude him from 
securing or following any substantially gainful occupation.  
Thus, the Veteran himself attributes his inability to secure 
and follow a substantially gainful occupation, at least in 
part, to his non-service-connected knee conditions.  

As discussed above, the Board notes that during the February 
2009 hearing, after the Veteran reported that he retired due 
to his age, he responded in the affirmative when his 
representative asked him if his PTSD played a part in his 
retirement.  However, subsequent to VA psychiatric 
evaluations in September 2006 and July 2007, VA examiners 
reported that no impairments related to symptomatology of 
PTSD precluding employment were found.

Despite the Veteran's contentions that his non-service-
connected bilateral knee conditions and service-connected 
nose condition, as well as service-connected PTSD, preclude 
employment, the Board finds that the evidence of record does 
not demonstrate that he is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities alone.  There is no probative evidence 
of record indicating that the Veteran's service-connected 
disabilities, sleep apnea, PTSD, bilateral hearing loss, 
tinnitus, and residuals, fracture, nose, preclude employment.

Therefore, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities alone render him unable to secure and 
follow a substantially gainful occupation and, therefore, he 
is not entitled to a TDIU.


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD is denied.

A TDIU due to service-connected disabilities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


